Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. referred to hereafter as Boss (U.S. Patent Application Publication No. 2017/0146354) in view of Takatsuka et al. referred to hereafter as Takatsuka (U.S. Patent Application Publication No. 2018/0260887).
As to claims 1 and 8, Boss teaches a method and system for assisting a user of an electric vehicle in reserving a rechargeable battery with a charging station, said method being implemented by an electric vehicle system that includes a reservation assistant unit related to the electric vehicle, and comprising: 

(B) by the reservation assistant unit, computing a remaining distance that the electric vehicle is able to run based on residual electric energy of a rechargeable battery currently used by the electric vehicle (para. 99-100); 
(C) by the reservation assistant unit, determining whether the remaining distance is greater than the estimated travelling distance (para. 99-100); and 
(D) by the reservation assistant unit, providing charging station information when the reservation assistant unit determines in step (C) that the remaining distance is not greater than the estimated travelling distance, wherein the charging station information indicates a location of one of the charging stations (para. 42, 100, 102-103).
	Boss does not explicitly teach:
a location of one of the charging stations that is closest to the current location among all of the charging stations having at least one of the rechargeable batteries of which the reservation state is the available state.

providing charging station information wherein the charging station information indicates a location of one of the charging stations that is closest to the current location among all of the charging stations having at least one of the rechargeable batteries of which the reservation state is the available state (para 168, 18-19 and 108-109).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide charging station information wherein the charging station information indicates a location of one of the charging stations that is closest to the current location among all of the charging stations in Boss as taught by Takatsuka. Motivation to do so comes from the teachings of Takatsuka that doing so would result in the least wait time for the user to obtain a charged battery which would therefore make the method/system more efficient. 
As to claim 2, Boss in view of Takatsuka teach the method of claim 1 as discussed above. 
Boss further teaches:
wherein the reservation assistant unit includes a mobile device corresponding to the electric vehicle, and step (A) includes: (A1) by the mobile device, planning a navigation path based on the destination and the current location; and (A2) by the mobile device, computing the estimated travelling distance based on the navigation path (para. 28, 38-39, 43 and 105).
As to claim 3, Boss in view of Takatsuka teach the method of claim 1 as discussed above. 
Boss further teaches:
wherein the reservation assistant unit includes a mobile device corresponding to the electric vehicle, and a server communicatively coupled to the mobile device, and step (A) includes: (A1) by the server, planning a navigation path based on the destination and the current location, and transmitting the navigation path to the mobile device; and (A2) by the mobile device, computing the estimated travelling distance based on the navigation path (para. 43 and 79).
As to claim 4, Boss in view of Takatsuka teach the method of claim 1 as discussed above. 
Boss further teaches:
wherein the reservation assistant unit includes the electric vehicle, and a mobile device corresponding to the electric vehicle and communicatively coupled to the electric vehicle via a Bluetooth connection, and step (B) includes: (B1) by the electric vehicle, detecting the residual electric energy of the rechargeable battery currently used thereby, and transmitting a residual electric energy signal that indicates the residual electric energy to the mobile device; and (B2) by the mobile device, computing the remaining distance based on the residual electric energy (para. 37-38 and 102-103).
As to claim 5, Boss in view of Tatsuka teach the method of claim 1 as discussed above. 
Boss further teaches:

As to claims 6 and 9, Boss in view of Takatsuka teach the method and system of claims 1 and 8 as discussed above. 
Boss further teaches:
wherein the reservation assistant unit includes a mobile device corresponding to the electric vehicle, and a server communicatively coupled to the mobile device, the server recording the locations of the charging stations, and, for each of the charging stations, the reservation state of each of the rechargeable batteries; and wherein step (C) is performed by the mobile device, and step (D) includes: (D1) by the mobile device, making an inquiry with the server for a nearby charging station that has at least one rechargeable battery in the available state upon determining in step (C) that the remaining distance is not greater than the estimated travelling distance; (D2) by the server, transmitting the charging station information to the mobile device in response to receipt of the inquiry from the mobile device (para. 28-29, 32, 42-43, 46 and 48).
Boss does not explicitly teach:

However, Takatsuka further teaches:
(D3) by the mobile device, displaying the charging station information for the user; (D4) by the mobile device, transmitting a reservation instruction to the server in response to a user input for reserving a rechargeable battery for the electric vehicle; and (D5) by the server, transmitting, based on the reservation instruction, a reservation request to said one of the charging stations that is indicated by the charging station information and that serves as a recommended charging station, such that the recommended charging station changes the reservation state of one of the rechargeable batteries thereof from the available state to the reserved state based on the reservation request (fig. 3-4 and 7, para. 47-49, 17-18, 70-73, 115).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the charging station information for the user and transmit a reservation instruction to the server in response to a user input for reserving 
As to claims 7 and 10, Boss in view of Takatsuka teach the method and system of claims 1 and 8 as discussed above. 
Boss further teaches:
wherein the reservation assistant unit includes a mobile device corresponding to the electric vehicle, and a server communicatively coupled to the mobile device, the server recording the locations of the charging stations, and, for each of the charging stations, the reservation state of each of the rechargeable batteries; and wherein step (C) is performed by the server, and step (D) includes: (D1) by the server, transmitting the charging station information to the mobile device and automatically transmitting a reservation request to said one of the charging stations that is indicated by the charging station information upon determining in step (C) that the remaining distance is not greater than the estimated travelling distance (para. 28-29, 32, 42-43, 46 and 48).
	Boss does not explicitly teach:
that said one of the charging stations changes the reservation state of one of the rechargeable batteries thereof from the available state to the reserved state based on the reservation request;  and (D2) by the mobile device, displaying the charging station information for the user.
However, Takatsuka further teaches:

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the charging station information for the user and transmit a reservation instruction to the server in response to a user input for reserving a rechargeable battery for the electric vehicle; Motivation to do so comes from the teachings of Takatsuka that doing so would result in the least wait time for the user to obtain a charged battery which would therefore make the method/system more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628